DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to applicant’s communication regarding application 16/377,327 filed on 11/19/2021. 

Status of Claims
	Claim(s) 1-8, 11-15, and 17-22 are currently pending and are rejected as follows. Claim(s) 1, 3-4, 11, 13-14, and 18-20 are currently amended. Claim(s) 21-22 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Response to Arguments – 103 Rejection
	Applicant’s arguments in view of the previously applied prior art rejection have been rendered moot in view of the newly amended rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 8, 10-13, 15, and 17-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2006/0122913 A1) in view of Shukla (US 2009/0281989 A1), and further in view of Moran (US 2017/0032407 A1), and Shan (US 2010/0274642 A1).


Claim(s) 1, 11, and 18 –
	Chen discloses the following:
A method for conducting a test on a third-party publication testing platform, the method comprising: causing presentation, by a networked system, of a setup user interface to a third- party user on the third-party testing platform,; (Chen: Fig.4; Paragraph 21, " ... interface for creating a test case in accordance with another embodiment ... "; Paragraph 25," ... selects one or more functions and/or attributes to create a test case control file ( test case) that can be executed by a test system ... "; Paragraph 34, " ... customizable parameters and/or attributes of those functions are analogized with product details ... ")
receiving, by the networked system via respective fields the setup user interface from the third-party user, setup inputs, the setup inputs including an indication of the attribute, the particular publication or category of publication to be tested, and one or more test parameters, and at least one population parameter associated with a population to be tested; (Chen: Paragraph 25, " ... selects one or more functions and/or attributes to create a test case control file (test case) that can be executed by a test system ... "; Paragraph 34, " ... and customizable parameters and/or attributes of those functions are analogized with product details ... "; Paragraph 39, " ... test system can be linked ... a given test can be specified by the test case itself or by the user ... ")
generating and causing presentation of a results user interface that displays the results to the third-party user. (Chen: Paragraph 39, " ... results from execution of 
in response to receiving the attribute change, ... generating second version of the publication by altering a first version of the publication based on the setup inputs, the second version being a test publication to test the attribute change; (Chen: Paragraph 25, "" ... selects one or more functions and/or attributes to create a test case control file (test case) that can be executed by a test system ... "; Paragraph 31, "shopping system 110 can present selectable options corresponding to functions and function attributes for generating a test case ... ")
Identifying an attribute change based on the setup inputs (Chen: Paragraph 25, " ... selects one or more functions and/or attributes to create a test case control file (test case) that can be executed by a test system ... "; Paragraph 34," ... and customizable parameters and/or attributes of those functions are analogized with product details ... "; Paragraph 39, " ... test system can be linked ... a given test can be specified by the test case itself or by the user ... ")
Chen does not teach the following, however, Shukla in the analogous art of testing scenarios discloses the following:
one or more hardware processors; and a storage device storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising: (Shukla: Paragraph 75," ... Embodiments of the present invention may be practiced with various computer system configurations including hand-held devices, microprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, 
A machine-readable storage medium storing instruction that, when executed by one or more processors of a machine, cause the one or more processors to perform operations comprising: (Shukla: Paragraph 12, " ... such as in the form hardware, software, combinations of software and hardware, methods, and program instructions that can be stored as computer readable media ... ")
causing presentation of the first version to a first subset of potential users and the second version to a second subset of potential users during the duration, the first subset of potential users and second subset of potential users comprising different potential users; (Shukla: Paragraph 9, " ... presenting the original webpage to a first segment of users as a control page, and presenting the modified webpage to a second segment of users ... ")
monitoring, by the networked system, interactions with both the first version by the first subset of potential users and the second version by the second subset of potential users during the duration; (Shukla: Paragraph 9, "User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages."; Paragraph 58, " ... directing a select amount of users ... to each of the modified webpages for a pre-set period of time ... ")
based on the monitoring, analyzing the interactions to determine results of the test, the results indicating a statistical difference in interactions between the first 
... the one or more test parameters including a duration for the test (Shukla: Paragraph 58, " ... directing a select amount of users ... to each of the modified webpages for a pre-set period of time ... ")

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chen's system of test organization, as described above, to clearly include Shukla' s method of test administering in view of Chen in order to reduce the reduce the time and effort to administer test results (Shukla: Paragraph 6, 
" ... current approaches are both cumbersome and labor intensive ... ") (see MPEP 2143 G).

Chen in view of Shukla does not teach the following, however, in analogous art of testing scenarios, Moran discloses the following:
Generating and causing presentation of a setup user interface to a third-party use on a third-party testing platform the setup user interface including one or more fields for indicating a particular publication or a category of publication of items to be tested, and a field for indicating an attribute of the publication or category of publications to be tested (Moran: Fig.9, Paragraph 154, “In step 1204, the values are obtained for the variables of the chosen template. The values may be furnished in a file if the values are selected by some intelligent selection algorithm, for 
Analyzing the setup inputs to determine whether to provide a recommendation to adjust at least one of the setup inputs in order to increase success of the test, and (Moran: Paragraph 135, “Offer template module 904 represents the module that offers to the user various templates implementing various promotion themes. These themes may include a certain amount off (“$ off”), a certain percentage off (“% Off”), buy something get something else for free or for reduced cost (“Buy X Get Y”), or simply the price of a product of service. Each template may have multiple layout options, representing different looks for example, for the user to pick from, if desired. Further, the user can select to have the system recommend templates around a theme that the user wishes to implement (e.g., Christmas % Off) and promotion templates pertaining to Christmas in look-and-feel with the % Off theme would be presented to the user for further operation. These are only examples and are not intended to be exhaustive or limiting.”; Paragraph 218, “In step 1608, the analysis result is transmitted to the manufacturer, along with recommendations (if any) to enable the manufacturer to, for example, ascertain 
Providing the recommendation based on the analyzing, the recommendation indicating at least one test parameter or the attribute to change (Moran: Paragraph 159, “This systemizing aspect allows more accurate comparison of results and more accurate insight to be obtained regarding the contribution of each individual value. In turn, this allows a more accurate and result effective recommendation to be formed regarding the generalized public promotion.”; Paragraph 218, “In step 1608, the analysis result is transmitted to the manufacturer, along with recommendations (if any) to enable the manufacturer to, for example, ascertain the most result-effective promotion to release to the general public for a given product.”)
 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chen's in view of Shukla’s system of test organization, as described above, to clearly include Moran’s method of recommendations and analysis in order to pick the options that would increase the volume of sales (Moran: Paragraph 33, “…improved methods and apparatuses for optimizing promotions in a manner that results in cost-effective, high-return, and timely promotions to the general public. (see MPEP 2143 G).

Chen in view of Shukla, Moran, and Hunt does not teach the following, however, Shan discloses random sampling in the following:
Based on the at least one population parameter, randomly selecting, by the networked system, potential users that satisfy the at least one population parameter (Shan: Paragraph 41, "a subsequent sensitivity study responds as it should based on the addition of the pseudo population, model parameters have a higher likelihood of representing the population as a whole. If a subsequent sensitivity study responds in an unexpected way based on the addition of the pseudo population members, model parameters have a lower likelihood of representing the population as a whole."; Paragraph 43, " ... invention, a random sample of the population size is drawn with replacement from the original observed sample, and a certain level of random noise is added to the sample.")

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla and Moran’s method, as described above, to include the application of invention in view of Hunt by combining the method of alterations and testing taught by Chen in view of Shukla and Moran with the population systems of Shan in the same field of testing, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chen (Paragraph 35, " ... test systems can be used and that the present invention is not to be limited by the particular test system used.") describing Shan (Shan: Paragraph 25, "overall designing idea is to develop a method that can efficiently collect a sample from a large population for which very little data is initially known. A sample that is desirably as representative as possible of the population, yet the size of the sample small enough to allow 

Claim(s) 2 and 12 –
	Chen in view of Shukla and further in view of Moran and Shan teach the limitations of claims 1 and 11.
Chen further discloses the following:
concurrently with the receiving of the indication of the attribute change, receiving setup inputs; (Chen: Paragraph 61, "edits can specify that one or more functions are to be added or removed from the list of functions to be used in generating a test case. The edits further can modify values of attributes as well as change the order in which the functions are to be executed ... ")
Chen does not disclose the following, however, Shukla describes the limitations below:
and based on the second attribute change, generating a third version of the publication by altering the first version of the publication based on the second attribute change; (Shukla: Paragraph 46, "A third user C may desire to customize the same search webpage by incorporating modules B and C into the topic page, as illustrated in FIG. 2C. The content of module B is similar to the module B of FIG. 2B but the location of module B may or may not be similar to the module B of FIG. 2B. The content of module C may be of any type that can be rendered on the webpage ... ")
wherein the causing presentation of the first version of the publication to the first subset of potential users and the second version to the second subset of potential users during the duration further comprises causing presentation of the third version to a third subset of potential users that is different from the first subset of potential users and the second subset of potential users, and (Shukla: Paragraph 47, ": "The optimizing algorithm includes logic to detect the changes at the one or more modules in the topic page of the search webpage and to generate a test case for each of the change detected at the topic page."; Paragraph 49, "micro-bucket testing is conducted by running two or more versions of a particular webpage ( or a set of webpages) and website metrics are obtained based on user interactions. The metrics may be used to measure the difference in clicks, traffic, transactions, and other user interactions between the versions ... "; Paragraph 5 8, " ... directing a select amount of users ... to each of the modified webpages for a pre-set period of time ... ")
wherein the monitoring interactions with both the first version by the first subset of potential users and the second version by the second subset of potential users during the duration further comprises monitoring interactions with the third version by the third subset of potential users during the duration. (Shukla: Paragraph 4 7, ": "The optimizing algorithm includes logic to detect the changes at the one or more modules in the topic page of the search webpage and to generate a test case for each of the change detected at the topic page."; Paragraph 49, "micro-bucket testing is conducted by running two or more versions of a particular webpage ( or a set of webpages) and website metrics are obtained based 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chen's system of test organization, as described above, to clearly include Shukla' s method of test administering in view of Chen in order to reduce the reduce the time and effort to administer test results (Shukla: Paragraph 6, 
" ... current approaches are both cumbersome and labor intensive ... ") (see MPEP 2143 G).

Claim(s) 3, 13, and 19 –
Chen in view of Shukla and further in view of Moran and Shan teach the limitations of claims 1, 11, and 18.
	Chen in view of Shukla teach a method for organizing a test, however, Moran teaches the following:
the generating the second version of the publication comprises applying the attribute change to a first version of publications of every item in the category.(Moran: Paragraph 70, “In designing different test promotions, one or more of the test promotions variables may vary or one or more of the segmenting criteria employed to create the purposefully segmented subpopulations may vary. The test promotion responses from individuals in the subpopulations are then collected and analyzed to ascertain which test promotion or test promotion 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chen's in view of Shukla’s system of test organization, as described above, to clearly include Moran’s method of recommendations and analysis in order to pick the options that would increase the volume of sales (Moran: Paragraph 33, “…improved methods and apparatuses for optimizing promotions in a manner that results in cost-effective, high-return, and timely promotions to the general public. (see MPEP 2143 G).

Claim(s) 5 –
Chen in view of Shukla and further in view of Moran and Shan teach the limitations of claims 1.
Chen in view of Shukla teach a method for organizing a test, however, Moran teaches the following:
wherein the attribute change comprises a change in price.  (Moran: Paragraph 75, “That “winning” test promotion variable value (i.e., brown paper bag packaging) may be retested in another set of test promotions using different combinations of test promotion variables (such as for example with different prices, different display options, etc.) on the same or different purposefully segmented subpopulations. The follow-up test promotions may be iterated multiple times in different test promotion variable combinations and/or with different test subpopulations to validate that there is, for example, a significant consumer preference for brown paper bag packaging over other types of packaging for potato chips.”)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chen's in view of Shukla’s system of test organization, as described above, to clearly include Moran’s method of recommendations and analysis in order to pick the options that would increase the volume of sales (Moran: Paragraph 33, “…improved methods and apparatuses for optimizing promotions in a manner that results in cost-effective, high-return, and timely promotions to the general public. (see MPEP 2143 G).

Claim(s) 6 –
Chen in view of Shukla and further in view of Moran and Shan teach the limitations of claims 1.
Chen in view of Shukla teach a method for organizing a test, however, Moran teaches the following:
wherein the attribute change comprises a change of one or more words in a title or description of the publication of the item. (Moran: Paragraph 133, “Platform validation ensures that the produced offer conforms to the requirements of the platform on which the offer is intended to be displayed. These requirements may include for example, font color, font size, any restriction on graphics, any text field limitation, etc. Product validation ensures that the right product is offered with the right packaging, description, quantity, etc.”; Paragraph 151, “or example “Var 1” represents the action word urging the consumer to do something and has four associated values: “Buy” “Pickup” “Grab” and “Snag”. Var 2 represents the quantity to be promoted and has two values: “one” or “two”. Var 3 represents the product to be promoted, and has the values shown below Var 3 in FIG. 11: “Busch” to “Bud Light Lime”. Var 10 represents the graphics and includes four options shown. Again, these are only examples and are not intended to be exhaustive or limiting.”)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chen's in view of Shukla’s system of test organization, as described above, to clearly include Moran’s method of recommendations and 

Claim(s) 8 –
Chen in view of Shukla and further in view of Moran and Shan teach the limitations of claims 1.
Chen in view of Shukla teach a method for organizing a test, however, Moran teaches the following:
wherein the attribute change comprises a change to an image, layout, or color of the publication of the item. (Moran: Paragraph 133, “Platform validation ensures that the produced offer conforms to the requirements of the platform on which the offer is intended to be displayed. These requirements may include for example, font color, font size, any restriction on graphics, any text field limitation, etc. Product validation ensures that the right product is offered with the right packaging, description, quantity, etc.”; Paragraph 151, “or example “Var 1” represents the action word urging the consumer to do something and has four associated values: “Buy” “Pickup” “Grab” and “Snag”. Var 2 represents the quantity to be promoted and has two values: “one” or “two”. Var 3 represents the product to be promoted, and has the values shown below Var 3 in FIG. 11: “Busch” to “Bud Light Lime”. Var 10 represents the graphics and includes four options shown. Again, these are only examples and are not intended to be exhaustive or limiting.”)


Claim(s) 10 and 17 –
Chen in view of Shukla and further in view of Moran and Shan teach the limitations of claims 1.
Chen in view of Shukla teach a method for organizing a test, however, Moran teaches the following:
wherein the causing presentation of the results further comprises providing a recommendation to adjust the first version of the publication based on the results of the test. (Moran: Paragraph 218, “In step 1606, the web application analysis engine analyzes the data obtained from the visitor responses as well as from other data available. The result of the analysis represents insights into consumer behavior when the consumer is presented with a given promotion variable value (e.g., patriotic theme) or a combination of promotion variable values. In step 1608, the analysis result is transmitted to the manufacturer, along with recommendations (if any) to enable the manufacturer to, for example, ascertain the most result-effective promotion to release to the general public for a given product.”)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chen's in view of Shukla’s system of test organization, as described above, to clearly include Moran’s method of recommendations and analysis in order to pick the options that would increase the volume of sales (Moran: Paragraph 33, “…improved methods and apparatuses for optimizing promotions in a manner that results in cost-effective, high-return, and timely promotions to the general public. (see MPEP 2143 G).

Claim 21 –
Chen in view of Shukla and further in view of Moran and Shan teach the limitations of claims 1.
Chen in view of Shukla teach a method for organizing a test, however, Moran teaches the following:
Wherein the recommendation based on the analyzing comprises an indication of at least one test parameter to use or an attribute to change (Moran: Paragraph 135, “Offer template module 904 represents the module that offers to the user various templates implementing various promotion themes. These themes may include a certain amount off (“$ off”), a certain percentage off (“% Off”), buy something get something else for free or for reduced cost (“Buy X Get Y”), or simply the price of a product of service. Each template may have multiple layout options, representing different looks for example, for the user to pick from, if desired. Further, the user can select to have the system recommend templates around a theme that the user wishes to implement (e.g., Christmas % Off) and promotion 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chen's in view of Shukla’s system of test organization, as described above, to clearly include Moran’s method of recommendations and analysis in order to pick the options that would increase the volume of sales (Moran: Paragraph 33, “…improved methods and apparatuses for optimizing promotions in a manner that results in cost-effective, high-return, and timely promotions to the general public. (see MPEP 2143 G).

Claim(s) 4, 14, 20, and 22 is/are currently rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2006/0122913 A1) in view of Shukla (US 2009/0281989 A1), and further in view of Moran (US 2017/0032407 A1), Shan (US 2010/0274642 A1), and Hunt (US 2008/0294996 A1).

Claim(s) 4, 14, and 20 –
Chen in view of Shukla and further in view of Moran and Shan teach the limitations of claims 1, 11, and 18.

Wherein the analyzing the setup inputs to determine whether to provide the recommendation to adjust at least one of the setup inputs comprises: determining a confidence level based on historical data comprising past tests performed for a same publication or category of publications; and (Hunt: Paragraph 176, "approximate normal distributions (asymptotic normality) and approximate sample variances that can be used to generate confidence bounds ... "; Paragraph 242, "The probabilistic methodology may use input (e.g. user input or API input) to determine if the two things are similar within a certain degree of confidence and/or the probabilistic methodology ... ")
Based on the confidence level, providing the recommendation for adjusting at least one of the setup inputs (Hunt: Paragraph 362, " ... executive dashboard reports may identify out-of-bound conditions and alert a user to areas and key performance indicators (KP Is) that require attention ... ")
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla and Moran’s method, as described above, to include the application of invention in view of Hunt by combining the method of alterations and testing taught by Chen in view of Shukla and Moran with the alert system of Hunt in the same field of improving user experience and engagement, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chen (Paragraph 35, " ... test systems 

Claim 22 –
Chen in view of Shukla and further in view of Moran and Shan teach the limitations of claims 1, 11, and 18.
Chen in view of Shukla and further in view of Moran do not teach the following, however, Hunt discloses the generating of a dashboard and generation of alerts including statistics and conversions:
the statistical difference in interactions comprises a statistical difference in a conversion rate between the first version and the second version (Hunt: Paragraph 23, “A core information matrix may be developed for the analytic data set, the core information matrix including regions representing the statistical characteristics of alternative projection techniques that may be applied to the analytic data set. In addition, a user interface may be provided whereby a user may observe the regions of the core information matrix to facilitate selecting an appropriate projection technique.”; Paragraph 143, “These candidate projections (which consist of various potential weightings in a projection matrix), can be presented to a user along with information about the statistical properties of the 
The results user interface displays the results indicating the statistical difference in the conversion rate and provides a recommendation on how to change the publication for all future users based on the results. (Hunt: Paragraph 334, “Measure dimensions may include, but are not limited to, percentage of buyers repeating, percentage of household buying, buyer share, buyers-projected, loyalty dollars, loyalty units, loyalty volume, dollar sales, dollar sales per 1000 households, dollar sales per buyer, dollar sale per occasion, dollar share, dollar share L2, in basket dollars per trip, out of basket dollars per trip, price per unit, price per volume, projected household population, purchase cycle-wtd pairs, purchase occasions, purchase occasions per buyer, trip incidence, unit sales, unit sales per 1000 households, unit sales per buyer, unit sales per occasion, unit share 

.


	





Claim(s) 7 and 15 is/are currently rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2006/0122913 A1) in view of Shukla (US 2009/0281989 A1), and further in view of Moran (US 2017/0032407 A1), Shan (US 2010/0274642 A1), and Keen (US 2015/0186989 Al).

Claim(s) 7 – 
Chen in view of Shukla and further in view of Moran and Shan teach the limitations of claims 1
Chen in view of Shukla and further in view of Moran do not teach the following, however, Kneen discloses explicitly the inclusion of shipping rates as a variable in the following:
wherein the attribute change comprises a change in price. (Kneen: Fig 8, Paragraphs 56-73; Paragraph 93, " ... summary window may be dynamically updated as the seller changes one or more of the configuration parameters ... ")

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla and Moran' s method, as described above, to include the application of products in view of Kneen by combining the method of alterations and testing taught by Chen in view of Shukla and Moran with the prediction and recommendations as taught by Kneen in the same field of improving user experience and engagement, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chen (Paragraph 59, " ... attributes of the functions, can be presented in an online shopping 

Claim 15 –
Chen in view of Shukla and further in view of Moran and Shan teach the limitations of claims 11
Chen in view of Shukla and further in view of Moran do not teach the following, however, Kneen discloses explicitly the inclusion of shipping rates as a variable in the following:
wherein the attribute change comprises a change in price, a change of one or more words in a title or description of the publication of the item, a change in return policy, a change in a shipping fee, or a change to an image, layout, or color of the publication of the item. (Kneen: Fig 8, Paragraphs 56-73; Paragraph 93, " ... summary window may be dynamically updated as the seller changes one or more of the configuration parameters ... ")

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla and Moran' s method, as described above, to include the application of products in view of Kneen by combining the method of alterations and testing taught by Chen in view of Shukla and Moran with the prediction and recommendations as taught by Kneen in the same field of improving user experience and engagement, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michalski (US 2019/0163612 A1): Describes a method for testing a user interface
Hamedi (US 2019/0034976 A1): Describes a method for changing content on a user preview and tracking the activities taken
Keskitalo (US 2018/0089071 A1): Describes a method for testing a software system
Liu (US 2017/0193539 A1): Describes a method for the monitoring of activities on a shared environment
Ye (US 2017/0060715 A1): Describes a method for testing distributed system activities
Salvo (US 9490995 B1): Describes a method for a simulation system
Hamedi (US 2016/0080485 A1): describes a method for recommending aspects of future content or actions
Johnson (US 2015/0089297 A1): describes a method for using crowd data to resolve software problems
Buttolo (US 2014/0278194 A1): Describes a method for the developing and creation of various tests
Cincotta (US 2013/0085807 A1): Describes a method for online shopping

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624